DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 06/14/2022. New claim 16 has been added.

Claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2019/0378598), in view of Gilman et al. (US 2018/0253682), Pinsonneault et al. (US 2015/0206262).
As to claim 1, Johnson discloses the invention as claimed, including a method for electronic content delivery (Fig. 1), comprising: 
receiving, by a computing device, information associated with a prescription order of a user account, wherein the information associated with the prescription order comprises a medication identifier (305, Fig. 3; ¶0018, “receives a prescription that identifies a prescription drug”; ¶0025, “displays information such as an identification of a prescribed drug, information relevant to the prescribed drug (e.g., dose, supply, and the like), personal information of the patient 110”; ¶0041, “receives a prescription of a drug that is prescribed by a physician for a patient 110”); 
performing, by a computing device, a search using the medication identifier to obtain electronic medication documentation (310-315, Fig. 3; ¶0030, “The drug data system 160 stores drug information for drugs”; ¶0068, “pharmacy 140 accesses 310 a patient profile that belongs to the patient…pharmacy 140 accesses 315 drug information from a drug data store 165”); 
transmitting, by a computing device, a sponsored content request that includes the medication identifier (¶0045, “sending a drug information request to the drug data system 160…the drug information request includes an identifier of the target drug”; ¶0077, “drug information such as the name 440 of each drug, the drug dose 450A, and number of available refills 450B”);
receiving, by a computing device, sponsored content information responsive to the sponsored content request (¶0045, “obtains drug information for the target drug by sending a drug information request to the drug data system 160. In various embodiments, the drug information request includes an identifier of the target drug…obtains patient information of the patient from the patient profile data store 155 by sending a patient information request to the patient data system 150”); 
determining, by a computing device, that the user account has authorized communication via a user device (320-340, Fig. 3; ¶0018, “pharmacy 140 validates the prescription drug by using information accessed from various databases across the patient data system 150, drug data system 160, insurer system 170, and drug abuse system 180”; ¶0019; ¶0023, “a patient 110 can access the user kiosk 125 and may register with the centralized pharmacy 140 using a different user identifier and different password”; ¶0075, “Each of user interfaces 415A and 415B enable the patient to enter in login information such as an email address (shown in FIG. 4A) and a password for the profile (shown in FIG. 4B)”); 
transmitting, by a computing device, at least one of the electronic medication documentation or the sponsored content information to the user device (345, Fig. 3; ¶0041, “provide an indication that the drug 190 has passed the validation steps, thereby causing the drug 190 to be physically dispatched (e.g., through the mail) to the patient 110”; ¶0065, “The drug dispatch module 240 provides a target drug to the patient 110”; ¶0067, “the drug dispatch module 240 provides a target drug to the patient 110 by providing an instruction that enables the target drug to be physically sent to the patient 110”; ¶0072, “pharmacy 140 provides 345 the prescribed drug to the patient”). 

Although Johnson discloses transmitting at least one of the electronic medication documentation or the sponsored content information to the user device (¶0041; ¶0065; ¶0067; ¶0072), Johnson does not specifically disclose transmitting, by a computing device, an indication that at least one of the electronic medication documentation or the sponsored content information was transmitted to the user device. However, Gilman discloses transmitting, by a computing device, an indication that at least one of the electronic medication documentation or the sponsored content information was transmitted to the user device (¶0096, “when an order is prepared or completed, appropriate notifications may be sent to a client device 108 of a user”; ¶0124, “the notification at 408 may be sent after the prescription and/or other items has been prepared at a store 112. In some implementations, an additional notification may be sent to the user (e.g., via an SMS or push notification sent to the client device 108) when the store 112 has prepared the order for pick up”; ¶0126; ¶0131; ¶0153). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson to include transmitting an indication that at least one of the electronic medication documentation or the sponsored content information was transmitted to the user device, as taught by Gilman because it would reduce overall transaction time and increase digital engagement of the customer by providing intelligent ordering and fulfillment processes (Gilman; ¶0024; ¶0028).

Although Johnson discloses sponsored content information, Johnson does not specifically disclose wherein the sponsored content information comprises electronic content information different from the electronic medication documentation. 
However, Pinsonneault disclose wherein the sponsored content information comprises electronic content information (i.e., coupon, discount, voucher, or notification message) different from the electronic medication documentation (¶0081, “determine whether a healthcare transaction qualifies for a coupon, discount, or voucher that may be funded by a pharmaceutical manufacturer based upon information included with the healthcare transaction request 202”; ¶0086, “determining whether the identified patient in the healthcare transaction request 202 is eligible to receive a notification message”; ¶0089, “processing of the prescription claim request may further include a determination of whether a notification message reminding the eligible patient of one or more available service(s) has been communicated to the patient”; ¶0095, “a notification to remind the patient and/or patient caregiver that an electronic coupon was applied to the prescription, a notification to remind the patient and/or patient caregiver of an opportunity for a medication intervention, a notification to provide the patient with certain information regarding the requested medication or product and to capture a patient response to the notification message, a notification to remind the patient to obtain a vaccine, such as their annual influenza vaccine or any other type of vaccine that is due or available”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson to include wherein the sponsored content information comprises electronic content information different from the electronic medication documentation, as taught by Pinsonneault because it would decrease healthcare expenses for the patients and provide a notification to remind the patients to obtain a vaccine that is due or available, thereby increasing patents involvement and improving health outcomes (Pinsonneault; ¶0009; ¶0095).

As to claim 2, Johnson discloses the method of claim 1, wherein the medication identifier comprises at least one of a drug name, a national drug code or a generic product identifier (¶0077, “the user interface 425 can display drug information such as the name 440 of each drug, the drug dose 450A, and number of available refills 450B”). 

As to claim 3, Johnson discloses the method of claim 1, wherein the information associated with the prescription comprises an indication that the prescription is in a ready status (¶0004, “provide a notification indicating that the prescribed drug is to be physically mailed which subsequently causes the prescribed drug to be dispatched”). 

As to claim 4, Johnson discloses the method of claim 1, wherein the information associated with the prescription comprises information for providing contact associated with the user account (¶0018, “a prescription that identifies a prescription drug. The prescription may be provided by a physician (e.g., through the physician client device 130). The centralized pharmacy 140 validates the prescription drug by using information accessed from various databases across the patient data system 150”). 

As to claim 5, Johnson discloses the method of claim 4, wherein the information for providing contact associated with the user account comprises at least one of a primary contact number or a patient identifier (¶0028, “a patient identifier can be a uniquely assigned identifier for a patient, a name of the patient, or patient contact information such as an email address of the patient”). 

As to claim 6, Johnson discloses the method of claim 1, wherein the electronic medication documentation comprises a medication-related document (¶0004, “To validate the prescribed drug, the centralized pharmacy may access information that includes one or more of the medical history of the patient, drug information of the prescribed drug, the insurance health plan purchased by the patient, and drug abuse information that is relevant for the prescribed drug”). 

As to claim 7, Johnson discloses the method of claim 1, wherein the sponsored electronic content information comprises a uniform resource locator (¶0017; ¶0023).

As to claim 8, Johnson discloses the method of claim 1, wherein the user device is a device associated with a text-capable number (¶0023, “a personal digital assistant (PDA), mobile telephone, smartphone”). 

As to claim 9, Johnson discloses the method of claim 1, wherein the user device is a mobile device (¶0023, “a personal digital assistant (PDA), mobile telephone, smartphone”). 

As to claim 10, it is rejected for the same reasons set forth in claim 1 above. In addition, Johnson discloses a method for electronic content delivery, comprising: 
determining, by a computing device, that the user account has not been contacted to authorize communication via a user device (¶0005, “the centralized pharmacy may determine that the drug prescribed by the physician fails the validation process”; ¶0021); and 
transmitting, by a computing device and based at least in part on the determining that the user account has not been contacted to authorize communication via a user device, an indication that electronic medication documentation content was not transmitted to the user device (¶0005; ¶0021, “upon determining that the prescribed drug fails the validation process, the centralized pharmacy 140 may provide a notification to the physician client device 130 and/or the user kiosk 125 that indicates that the prescribed drug failed the validation process”; ¶0051). 

As to claim 11, it is rejected for the same reasons set forth in claim 5 above.

As to claim 12, Johnson discloses the method of claim 10, wherein determining that the user account has not been contacted to authorize communication via a user device comprises determining that the receiving information associated with the prescription order of the user account is a first instance for receiving information for providing contact associated with the user account (¶0005, “the centralized pharmacy may determine that the drug prescribed by the physician fails the validation process”; ¶0021, “upon determining that the prescribed drug fails the validation process, the centralized pharmacy 140 may provide a notification to the physician client device 130 and/or the user kiosk 125 that indicates that the prescribed drug failed the validation process”; ¶0051). 

As to claim 13, Johnson discloses the method of claim 10, further comprising: identifying a text-capable contact number associated with the information for providing contact associated with the user account; and notifying a user of the user account via the text-capable contact number to authorize communication via a user device based at least in part on the determining that the user account has not been contacted to authorize communication via a user device (Fig. 4A; Fig. 4D; ¶0015; ¶0023, “a personal digital assistant (PDA), mobile telephone, smartphone”; ¶0028, “patient contact information such as an email address of the patient”; ¶0029; ¶0045). 

As to claim 14, Johnson discloses the method of claim 10, further comprising: identifying a contact number associated with the information for providing contact associated with the user account; placing an outbound call to the contact number based at least in part on receiving the receiving information associated with the prescription order of the user account; and providing a message and a prompt to indicate whether to provide printed medication documentation at a location or electronic medication documentation via a user device (Fig. 4D; ¶0015; ¶0023, “a personal digital assistant (PDA), mobile telephone, smartphone”; ¶0028, “patient contact information such as an email address of the patient”; ¶0029; ¶0045; ¶0076, “prescribed to the patient and to provide or verify personal information of the patient (e.g., delivery address, contact phone number, etc.)”; ¶0077). 

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. Johnson does not specifically disclose receiving, by a computing device, an indication that a print job corresponding to the prescription order is required; and transmitting a print suppression message associated with the print job corresponding to the prescription order. However, However, Gilman discloses receiving, by a computing device, an indication that a print job corresponding to the prescription order is required; and transmitting, by a computing device, a print suppression message associated with the print job corresponding to the prescription order (¶0172, “automatically print appropriate labels, for instance including barcodes, QR codes, or other codes that identify the items, bags, or order, which may be attached to the bags and/or large item, for example, at 634”; ¶0173, “automatically print a receipt for the entire order (e.g., both the front store and prescription items in a mixed order)”; ¶0175, “indicating a quantity of bag labels to be printed or labels placed directly on prescription items at 629 and, in response, the pharmacy fulfillment system 118 may automatically print appropriate labels, for instance including barcodes, QR codes, or other codes that identify the prescription items, bags, or order at 630, which may be attached to the bags by the pharmacy associate”; ¶0176; ¶0219). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson to include receiving an indication that a print job corresponding to the prescription order is required; and transmitting a print suppression message associated with the print job corresponding to the prescription order, as taught by Gilman because it would automatically print appropriate labels, for instance including barcodes, QR codes, or other codes that identify the prescription items, bags, or order (Gilman; ¶0173-175).

As to claim 16, it is rejected for the same reasons set forth in claim 1 above. Johnson does not specifically disclose wherein the electronic content information is associated with a medication different from a medication associated with the prescription order, a product for administering the medication associated with the prescription order, a procedure temporally associated with a fulfilment date of the prescription order and unrelated to the prescription order, a procedure associated with a fulfilment location of the prescription order and unrelated to the prescription order, or any combination thereof. 
However, Pinsonneault disclose wherein the electronic content information is associated with a medication different from a medication associated with the prescription order, a product for administering the medication associated with the prescription order, a procedure temporally associated with a fulfilment date of the prescription order and unrelated to the prescription order, a procedure associated with a fulfilment location of the prescription order and unrelated to the prescription order, or any combination thereof (¶0081, “determine whether a healthcare transaction qualifies for a coupon, discount, or voucher that may be funded by a pharmaceutical manufacturer based upon information included with the healthcare transaction request 202”; ¶0089, “processing of the prescription claim request may further include a determination of whether a notification message reminding the eligible patient of one or more available service(s) has been communicated to the patient”; ¶0095, “a notification to remind the patient and/or patient caregiver that an electronic coupon was applied to the prescription, a notification to remind the patient and/or patient caregiver of an opportunity for a medication intervention, a notification to provide the patient with certain information regarding the requested medication or product and to capture a patient response to the notification message, a notification to remind the patient to obtain a vaccine, such as their annual influenza vaccine or any other type of vaccine that is due or available”; ¶0107-¶0118). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson to include wherein the electronic content information is associated with a medication different from a medication associated with the prescription order, a product for administering the medication associated with the prescription order, a procedure temporally associated with a fulfilment date of the prescription order and unrelated to the prescription order, a procedure associated with a fulfilment location of the prescription order and unrelated to the prescription order, or any combination thereof, as taught by Pinsonneault because it would generate a notification message that includes a notification to remind the patient and/or patient caregiver of an opportunity for a medication intervention, to provide the patient with certain information regarding the requested medication or product, and to obtain a vaccine that is due or available, thereby increasing patents involvement and improving health outcomes (Pinsonneault; ¶0009; ¶0095).

Conclusion
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(1)	Applicant asserts on page 9 of the Remarks that Johnson and Gilman-alone or in any combination-do not teach or suggest "determining, by the computing device, that the user account has not been contacted to authorize communication via a user device," as recited in independent claim 10.

	Examiner respectfully disagrees. Johnson discloses that user initially provides user account information (e.g., patient's name, physical address, contact information, age, gender, and the like), medical history of the patient (e.g., prior indications, family medical history, prior or current drugs that have/are being taken, prior or current treatments, patient allergies, prior prescriptions that have been filled) (475, Fig. 4D; ¶0029). Each user account information can be updated each time new user information is received (¶0029). Johnson further discloses verifying user account information (e.g., delivery address, contact phone number, etc.) (¶0076; ¶0018). By performing the verification, the system is able to determine whether user account information is valid, invalid (or update failed) or missing (i.e., contact information is missing). It is obvious that a medication documentation content cannot be transmitted to the user upon the determining that user account information is invalid or missing.
In addition, Gilman discloses verifying authorization of the user. For instance, Delivery Order Management System (DOMS 110, Figs. 1A-1B) determines a patient identification for each prescription in an order and check to see whether the user has the authority to fill, pick up, view details of, accept, etc., the prescription for that patient ID, and verifies that a user submitting the order is authorized to fill a prescription in the pharmacy component on behalf of a patient of the prescription based on a user authorization record of the user or the patient (224, 226a, 228a, 230a, Fig. 2B; ¶0040, “authorization data (e.g., which individuals are authorized to pick up a prescription)”; ¶0080). After verifying that the user is authorized to fill the prescription, the Delivery Order Management System communicates disclosures regarding side effects, and prescription instructions to the user (232a, Fig. 2B; ¶0081; ¶0082), and transmits them in a disclosure document pertaining to a prescription to the client device 108 of the user for display to the user (234a, Fig. 2B; ¶0081; ¶0082). Therefore, it is obvious that when the Delivery Order Management System determines that the user does not have the authority to fill, pick up, or view details of the prescription, the Delivery Order Management System cannot communicate with the user regarding the prescription instructions (232a, Fig. 2B; ¶0081; ¶0082), and transmit the disclosure document pertaining to the prescription to the client device 108 of the user.

(2) 	Applicant asserts on page 10 of the Remarks that Johnson and Gilman-alone or in any combination-do not teach or suggest "transmitting, by the computing device, a print suppression message associated with the print job corresponding to the prescription order," as recited in independent claim 15.
	Examiner respectfully disagrees. Gilman discloses pharmacy fulfillment system (118) that parses an order information, and communicates with prescription processing system (150) to determine counseling information for prescriptions in an order (¶0197). The pharmacy fulfillment system (118) determines whether a counsel tag should be attached to the prescription (¶0197). Gilman further discloses printing appropriate labels that identify the prescription items or order (i.e., Rx label, counsel tag; 630-632, Fig. 6D; 730-733, Fig. 7D; ¶0176, “print (e.g., by sending a printer to a printer) a prescription receipt, which may be attached to the bag/prescription by the pharmacy associate”). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 9, 2022